DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US Pub. 2019/0254110).
Regarding claims 1, 10, 11, 20, 27 and 28, He teaches a method performed by a processor of a wireless device for managing communications with a base station, comprising: sending an indication to the base station that the wireless device is capable of using digital beamforming for wake-up signal (WUS) reception (see “other specialized forms of WUS depending upon UE capabilities” in [0296], “hybrid analog-digital beamforming” in [0288]); receiving a WUS configuration message from the base station, the WUS configuration message indicating a WUS monitoring occasion for a single discontinuous reception (DRX) cycle and a single beam configuration for the WUS monitoring occasion (“single-beam WUS” in [0296]); and using digital beamforming to receive a WUS message from the base station during 
Regarding claims 2, 12, 21 and 29, He teaches receiving a physical downlink control channel (PDCCH) message during the single DRX cycle in response to receiving the WUS message from the base station during the WUS monitoring occasion [0106], [0136], [0296].
Regarding claims 3, 14 and 22, He teaches receiving the PDCCH message during the single DRX cycle comprises receiving the PDCCH message during the single DRX cycle on a beam having a different beam configuration than the single beam configuration for the WUS monitoring occasion [0299].
Regarding claims 4 and 15, He teaches the different beam configuration comprises a different transmission configuration indicator (TCI) state [0288].
Regarding claims 5, 13, 23 and 30, He teaches receiving the PDCCH message during the single DRX cycle comprises receiving the PDCCH message during the single DRX cycle on a beam having a same beam configuration as the single beam configuration for the WUS monitoring occasion [0299].
Regarding claims 6 and 24, He teaches receiving the PDCCH message during the single DRX cycle comprises using digital beamforming to receive the PDCCH message during the single DRX cycle [0288], [0296].
Regarding claims 7 and 16, He teaches the WUS message and the PDCCH message are different format downlink control information (DCI) messages [0138].
Regarding claims 8, 17 and 25, He teaches sending the indication to the base station that the wireless device is capable of digital beamforming for WUS reception comprises sending the indication in one of an uplink control information (UCI) message, a medium access control (MAC) control element (CE)(MAC-CE) message, or a radio resource control (RRC) message [0093], [0296].
Regarding claims 9, 18 and 26, He teaches sending the indication to the base station that the wireless device is capable of digital beamforming for WUS reception comprises sending an indication to 
Regarding claim 19, He teaches the beam having the single beam configuration comprises one of a mmWave beam in FR2 or a mmWave beam in FR4 [0085], [0106].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nam et al. (US Pub. 2021/0051589) teaches receiving WUS configuration (step 810 in Figure 8A), receiving WUS (step 820 in Figure 8A) and receiving PDCCH (step 830 in Figure 8A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.